Searls, C. J.
This is an appeal by the people from a judgment in their favor for $1,769.31, and interest and costs.'
In the complaint plaintiffs demand judgment for a further sum of $632.62, making an aggregate of $2,281.83.
After the answer of defendants was filed, plaintiffs moved, “upon all the papers on file in this action,” to strike out as sham and irrelevant the answer of defendants, and for judgment as by default on the pleadings in said action.
No order seems to have been made striking out the answer, but judgment was rendered in favor of the people and against defendants as above stated.
The case comes before us on an appeal from the judgment. There is no statement or bill of exceptions.
As the motion was based on all the papers on file in the case, and as the record contains only the judgment roll, non constat but there was something in the papers on file, and which are not a part of the judgment roll, which warranted the court in awarding judgment for the amount specified in such judgment.
The judgment is affirmed.
McKinstry, J., Paterson, J., and Temple, J., concurred.